DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “A potato starch having an angle of difference in a range of from 19 to 35 degrees” in lines 1-2.  There was not adequate written description at the time of filing for the specific claimed angle of difference range.  The disclosure at the time of filing provides specific examples of claimed angle of differences ranges of between 17 degrees and 35 degrees (Specification, Paragraphs [0011] and [0021]).  However, there was not adequate written description for the lower bound of the angle of difference to be 19 degrees.  Given that applicant alleges in the affidavit filed under 37 CFR 1.132 filed on August 2, 2022 that the claimed angle of difference range of between 19 degrees and 35 degrees is critical, applicant did not have adequate written description for the claimed angle of difference range of between 19 degrees and 35 degrees.  Therefore, the currently claimed angle of difference constitutes new matter.
Claim 6 recites the limitation “wherein the composition has an angle of difference in a range of from 19 to 35 degrees” in lines 4-5.  There was not adequate written description at the time of filing for the specific claimed angle of difference range.  The disclosure at the time of filing provides specific examples of claimed angle of differences ranges of between 17 degrees and 35 degrees (Specification, Paragraphs [0011] and [0021]).  However, there was not adequate written description for the lower bound of the angle of difference to be 19 degrees.  Given that applicant alleges in the affidavit filed under 37 CFR 1.132 filed on August 2, 2022 that the claimed angle of difference range of between 19 degrees and 35 degrees is critical, applicant did not have adequate written description for the claimed angle of difference range of between 19 degrees and 35 degrees.  Therefore, the currently claimed angle of difference constitutes new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stasiak et al. (“Mechanical properties of potato starch modified by moisture content and addition of lubricant”) (published June 18, 2014) (herein referred to as “Stasiak et al. 2014”).
Regarding Claim 1, Stasiak et al. 2014 discloses a potato starch having an angle of difference of 28.4° in the example wherein the potato starch has a moisture content of 12% (Table 2) (Left Column, Page 505), which falls within the claimed angle of difference range of from 19 to 35 degrees.  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art in view of Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP § 2131.03.I.).  It is noted that Claim 1 does not specify any particular moisture content.

    PNG
    media_image1.png
    694
    1527
    media_image1.png
    Greyscale

Regarding Claim 2, Stasiak et al. 2014 discloses the potato starch being granulated (Right Column, Page 503).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. JP 2006/345747 (cited on Information Disclosure Statement filed August 3, 2020) in view of Huang et al. US 2017/0369611.
It is noted that a formal human translation of Inagaki et al. JP 2006/345747 has been attached herein.  All citations with respect to Inagaki et al. JP 2006/345747 are with respect to the formal human translation.
Regarding Claim 1, Inagaki et al. discloses a potato starch (‘747 Translation, Paragraphs [0007]-[0008]) used in a powder mixture (‘747 Translation, Paragraph [0015]).
Inagaki et al. is silent regarding the potato starch having an angle of difference of from 19 to 35 degrees.
Huang et al. discloses that an angle of difference is the difference between the angle of repose and the collapse angle and that a larger angle of difference indicates a better powder flowability (‘611, Paragraph [0243]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the angle of difference of the powder of Inagaki et al. and adjust the angle of difference of the powder since Huang et al. teaches that the angle of difference affects the powder flowability.  One of ordinary skill in the art would adjust the angle of difference of the powder based upon the desired powder flowability of the powder.  Furthermore, differences in the angle of difference of the potato starch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angle of difference is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 2, Inagaki et al. discloses the potato starch being a granulated starch (‘747 Translation, Paragraph [0008]).
Regarding Claim 3, Inagaki et al. discloses the average particle size of the granulated potato starch being 50-400 µm (‘747 Translation, Paragraph [0013]), which overlaps the claimed mean volumetric diameter being in a range of from 43 to 300 µm.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. JP 2006/345747 (cited on Information Disclosure Statement filed August 3, 2020) in view of Huang et al. US 2017/0369611 and Stasiak et al. (“Mechanical properties of potato starch modified by moisture content and addition of lubricant”) (published June 18, 2014) (herein referred to as “Stasiak et al. 2014”).
It is noted that a formal human translation of Inagaki et al. JP 2006/345747 has been attached herein.  All citations with respect to Inagaki et al. JP 2006/345747 are with respect to the formal human translation.
Regarding Claim 1, Inagaki et al. discloses a potato starch (‘747 Translation, Paragraphs [0007]-[0008]) used in a powder mixture (‘747 Translation, Paragraph [0015]).
Inagaki et al. is silent regarding the potato starch having an angle of difference of from 19 to 35 degrees.
Huang et al. discloses that an angle of difference is the difference between the angle of repose and the collapse angle and that a larger angle of difference indicates a better powder flowability (‘611, Paragraph [0243]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the angle of difference of the powder of Inagaki et al. and adjust the angle of difference of the powder since Huang et al. teaches that the angle of difference affects the powder flowability.  One of ordinary skill in the art would adjust the angle of difference of the powder based upon the desired powder flowability of the powder.  Furthermore, differences in the angle of difference of the potato starch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angle of difference is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Further regarding Claim 1, in the event that it can be shown that the claimed range of the angle of difference of the potato starch is critical, Stasiak et al. 2014 discloses a potato starch having an angle of difference of 28.4° in the example wherein the potato starch has a moisture content of 12% (Table 2) (Left Column, Page 505), which falls within the claimed angle of difference range of from 19 to 35 degrees.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Stasiak et al. teaches that it was known in the potato starch art to construct potato starch having the claimed angle of difference.
Regarding Claim 2, Inagaki et al. discloses the potato starch being a granulated starch (‘747 Translation, Paragraph [0008]).
Regarding Claim 3, Inagaki et al. discloses the average particle size of the granulated potato starch being 50-400 µm (‘747 Translation, Paragraph [0013]), which overlaps the claimed mean volumetric diameter being in a range of from 43 to 300 µm.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. JP 2006/345747 (cited on Information Disclosure Statement filed August 3, 2020) in view of Huang et al. US 2017/0369611 and Stasiak et al. (“Mechanical properties of potato starch modified by moisture content and addition of lubricant”) (published June 18, 2014) (herein referred to as “Stasiak et al. 2014”), as applied to claim 1 above in further view of Chun US 2009/0202692.
It is noted that a formal human translation of Inagaki et al. JP 2006/345747 has been attached herein.  All citations with respect to Inagaki et al. JP 2006/345747 are with respect to the formal human translation.
Regarding Claim 4, Inagaki et al. modified with Huang et al. and Stasiak et al. 2014 is silent regarding the potato starch being packed in a shaker container.
Chun discloses a seasoning shaker dispenser containing a particulate seasoning (‘692, Paragraph [0005]) comprising a container and a cover (‘692, Paragraph [0023]) comprising openings wherein the size, location, and number of openings are varied based on the flow characteristics of the seasoning mixture, the desired quantity to be dispensed, and the area of the food item (‘692, Paragraph [0043]) wherein the openings have a diameter of between 2 and 3.5 mm (‘692, Paragraph [0044]).
Inagaki et al. discloses the granulated potato starch being combined with other dry seasonings (‘747 Translation, Paragraph [0008]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the granulated potato starch mixture that is combined with seasonings and store the potato starch mixture that is combined with seasonings into the seasoning shaker dispenser in order to provide a container to both store and easily dispense the potato starch mixture that is combined with seasonings.
Regarding Claim 5, Chun discloses the shaker container comprising a size (e.g. width) and number of shaker holes (openings 22) being varied based on the flow characteristics of seasoning mixture (‘692, Paragraph [0043]).  Chun discloses the shaker holes (openings 22) having a diameter that varies between about 1 mm and about 4.5 mm (‘692, Paragraph [0044]), which overlaps the claimed maximum width of 2 to 20 mm.  In the case where the claimed width ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Although Chun does not explicitly disclose the shaker container to have 2 to 9 shaker holes, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the number and width of the shaker holes based upon the flow characteristics of seasoning mixture, particle size, desired quantity to be dispensed, and the area of the food item.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. JP 2006/345747 (cited on Information Disclosure Statement filed August 3, 2020) in view of Huang et al. US 2017/0369611 and Stasiak et al. (“Mechanical properties of potato starch modified by moisture content and addition of lubricant”) (published June 18, 2014) (herein referred to as “Stasiak et al. 2014”), as applied to claim 1 above in further view of Ewald et al. US 2017/0367384.
It is noted that a formal human translation of Inagaki et al. JP 2006/345747 has been attached herein.  All citations with respect to Inagaki et al. JP 2006/345747 are with respect to the formal human translation.
Regarding Claim 6, Inagaki et al. modified with Huang et al. and Stasiak et al. 2014 discloses the potato starch of Claim 1 as enumerated in the rejections of Claim 1 above.  Inagaki et al. modified with Huang et al. and Stasiak et al. 2014 is silent regarding using the potato starch in a composition wherein the composition contains the potato starch in an amount of 50% by mass or more.
Ewald et al. discloses a food composition comprising a mixture of fat and starch wherein starch is present in a total amount of from 45 to 50 wt% based on the weight of the composition (‘384, Paragraphs [0029]-[0032]) in the form of potato starch powder (‘384, Paragraph [0109]), which falls within the claimed range of the composition containing potato starch in an amount of 50% by mass or more.
Both modified Inagaki et al. and Ewald et al. are directed towards the same field of endeavor of potato starch powders.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify modified Inagaki et al. and use the potato starch powder in a food composition wherein the potato starch powder is present in a total amount of from 45 to 50 wt% based on the weight of the composition (‘384, Paragraphs [0029]-[0032]) in the form of potato starch powder (‘384, Paragraph [0109]), which falls within the claimed range of the composition containing potato starch in an amount of 50% by mass or more, since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Ewald et al. teaches that it was known in the potato starch art to incorporate a potato starch powder into a food composition in the claimed amounts.  One of ordinary skill in the art would add potato starch to a composition in various amounts based upon the desired mouthfeel and consistency.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. JP 2006/345747 (cited on Information Disclosure Statement filed August 3, 2020) in view of Huang et al. US 2017/0369611, Stasiak et al. (“Mechanical properties of potato starch modified by moisture content and addition of lubricant”) (published June 18, 2014) (herein referred to as “Stasiak et al. 2014”), and Ewald et al. US 2017/0367384 as applied to claim 1 above in further view of Chun US 2009/0202692.
It is noted that a formal human translation of Inagaki et al. JP 2006/345747 has been attached herein.  All citations with respect to Inagaki et al. JP 2006/345747 are with respect to the formal human translation.
Regarding Claim 7, Inagaki eta l. modified with Huang et al., Stasiak et al. 2014, and Ewald et al. is silent regarding the potato starch being packed in a shaker container.
Chun discloses a seasoning shaker dispenser containing a particulate seasoning (‘692, Paragraph [0005]) comprising a container and a cover (‘692, Paragraph [0023]) comprising openings wherein the size, location, and number of openings are varied based on the flow characteristics of the seasoning mixture, the desired quantity to be dispensed, and the area of the food item (‘692, Paragraph [0043]) wherein the openings have a diameter of between 2 and 3.5 mm (‘692, Paragraph [0044]).
Inagaki et al. discloses the granulated potato starch being combined with other dry seasonings (‘747 Translation, Paragraph [0008]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the granulated potato starch mixture that is combined with seasonings and store the potato starch mixture that is combined with seasonings into the seasoning shaker dispenser in order to provide a container to both store and easily dispense the potato starch mixture that is combined with seasonings.
Regarding Claim 8, Chun discloses the shaker container comprising a size (e.g. width) and number of shaker holes (openings 22) being varied based on the flow characteristics of seasoning mixture (‘692, Paragraph [0043]).  Chun discloses the shaker holes (openings 22) having a diameter that varies between about 1 mm and about 4.5 mm (‘692, Paragraph [0044]), which overlaps the claimed maximum width of 2 to 20 mm.  In the case where the claimed width ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Although Chun does not explicitly disclose the shaker container to have 2 to 9 shaker holes, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the number and width of the shaker holes based upon the flow characteristics of seasoning mixture, particle size, desired quantity to be dispensed, and the area of the food item.

Response to Amendment
The affidavit under 37 CFR 1.132 filed August 2, 2022 is insufficient to overcome the rejection of Claim 1 based upon the rejection to 35 USC 103(a) to Inagaki et al. in view of Huang et al. as set forth in the last Office action because of the following:
Applicant argues on Pages 1-2 of the affidavit that Examples 1-5 were performed by granulated potato starches were prepared to make the mean volumetric diameter of 165 µm, a granulated potato starch having an angle of difference of 17 degrees and a mean volumetric diameter of 165 µm and a granulated potato starch having an angle of difference of 37 degrees and a mean volumetric diameter of 165 µm and that the granulated potato starches were mixed at a different mixing ratio to afford potato starch having the angle of difference and the mean volumetric diameter as shown in Table A.
Examiner notes that Claims 1 and 6 recite an angle of difference between 19 degrees and 35 degrees.  Applicant’s data is not commensurate in scope with the claimed invention.  Additionally, applicant uses data involving specific mean volumetric diameters and mixing ratios, which are not claimed.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range in view of In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)).  Applicant has not provided data or pointed to any data showing any alleged unexpected results that are commensurate in scope with the claimed invention.
Applicant argues on Page 3 of the affidavit that Table A shows Additional Examples 2-4 that have an angle of difference within a range of 19 to 35 degrees that allegedly achieves superior properties in thickened condition, appearance of karaage, and thickened condition.
Examiner notes that Table A  uses data only involving a mean volumetric diameter of 165 µm.  The Table A is not commensurate in scope with the claimed invention since Claim 1 does not specify any particular sizing for the claimed potato starch.
Applicant argues on Pages 3-4 of the affidavit that Examples 6-10 used granulated potato starch that was prepared so as to make the mean volumetric diameter almost uniform and the granulated potato starches were mixed at a different mixing ratio to afford potato starch having the angle of difference and the mean volumetric diameter as in Table B and alleges that Examples 7-9 have the angel of difference within a range of 19 to 35 degrees to achieve superior properties in thickened condition, appearance of karaage, and thickened condition
Examiner notes that Claim 1 does not require the potato starch to be granulated potato starch.  Since that data in Table B pertains only to granulated potato starch, Table B is not commensurate in scope with Claim 1.  Furthermore, Table B specifies a mean volumetric diameter of between 161-167 µm.  Applicant does not show that the claimed angle of difference range is critical for all sizes of potato starches.  Since the mean volumetric diameter is not claimed, applicant’s results shown in Table B are not commensurate in scope with the claimed invention.
Therefore, applicant has not provided data that is commensurate in scope with the claimed invention to overcome the rejections to 35 USC 103(a) to Inagaki et al. in view of Huang et al.
It is noted that Stasiak et al. 2014 teaches that the mechanical behavior of powders is influenced by moisture content which affects the flowability of powders (Left Column, Page 502).  Applicant has not provided any data showing that the claimed invention would behave in the same manner in low moisture content potato starch and high moisture content potato starch.
It is noted that a showing of any alleged unexpected results of the claimed range is not applicable to the current rejection under 35 USC 102(a)(1) to Stasiak et al. 2014 or to the current rejection under 35 USC 103(a) to Inagaki et al. in view of Huang et al. and Stasiak et al. 2014 since Stasiak et al. 2014 teaches a specific example of an angle of difference for potato starch that falls within the claimed angle of difference range.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(a) have been made in view of the amendments.
Applicant’s arguments with respect to Claims 1-8 with respect to the rejections to 35 USC 102 to Stasiak et al. have been considered but are moot because the new ground of rejection does not rely on the previous Stasiak et al. reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Some of the current rejections rely upon Stasiak et al. 2014.  None of the current rejections rely upon the previously used Stasiak et al. reference that was originally furnished on February 22, 2022.  The previous rejection to 35 USC 102 to Stasiak et al. has been withdrawn in view of the amendments.  However, a new rejection to 35 USC 102 to Stasiak et al. 2014 has been made in view of the amendments.
Applicant's arguments filed August 2, 2022 with respect to the rejections to 35 USC 103(a) to Inagaki in view of Huang have been fully considered but they are not persuasive.
Applicant argues on Pages 8-9 of the Remarks that while Huang discloses a relationship between a flowability and an angle of difference of powders, Inagaki does not teach the necessity that the powder flowability must be considered.  Applicant contends that Inagaki relates to a sprinkle type karaage powder used to directly attach karaage powder to the food ingredient.  Applicant contends that Inagaki discloses when the sprinkle type karaage powder of Inagaki is attached to the food ingredient and then deep fired in oil the coating of the obtained karaage with excellent texture of crispness and better powdering feel can be produced and alleges that Inagaki does not consider the powder flowability.
Examiner reiterates the argument that Huang teaches that there is a relationship between angle of difference and flowability and that one of ordinary skill in the art would adjust the angle of difference of a food powder based upon the desired flowability.  In response to applicant's argument that Huang does not teach the necessity that the powder flowability must be considered, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, Huang et al. discloses that an angle of difference is the difference between the angle of repose and the collapse angle and that a larger angle of difference indicates a better powder flowability (‘611, Paragraph [0243]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the angle of difference of the powder of Inagaki et al. and adjust the angle of difference of the powder since Huang et al. teaches that the angle of difference affects the powder flowability.  One of ordinary skill in the art would adjust the angle of difference of the powder based upon the desired powder flowability of the powder.  Furthermore, differences in the angle of difference of the potato starch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angle of difference is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Therefore, this argument is not found persuasive.
Applicant argues on Pages 9-10 that additional comparative data demonstrates that the claimed angle of difference in a range of from 19 to 35 degrees achieves unexpected results and shows additional examples in Table A wherein the mean volumetric diameter was kept constant at 165 µm for all additional examples and only the angle of difference was varied.  Applicant contends that Table ! shows additional Examples 2-4 that have an angle of difference within a range of 19 to 35 degrees to achieve superior properties in thickened condition, appearance of karaage, and thickened condition and that Table B shows results of Additional Examples 6-10.
Examiner reiterates the arguments from the Response to Arguments section above that Table A  uses data only involving a mean volumetric diameter of 165 µm.  The Table A is not commensurate in scope with the claimed invention since Claim 1 does not specify any particular sizing for the claimed potato starch.  Examiner notes that Claim 1 does not require the potato starch to be granulated potato starch.  Since that data in Table B pertains only to granulated potato starch, Table B is not commensurate in scope with Claim 1.  Furthermore, Table B specifies a mean volumetric diameter of between 161-167 µm.  Applicant does not show that the claimed angle of difference range is critical for all sizes of potato starches.  Since the mean volumetric diameter is not claimed, applicant’s results shown in Table B are not commensurate in scope with the claimed invention.  Furthermore, it is noted that Stasiak et al. 2014 teaches that the mechanical behavior of powders is influenced by moisture content which affects the flowability of powders (Left Column, Page 502).  Applicant has not provided any data showing that the claimed invention would behave in the same manner in low moisture content potato starch and high moisture content potato starch.  Therefore, applicant has not shown any data commensurate in scope with the claimed invention that shows unexpected results.  Furthermore, Pitkin US 3,376,753 discloses particle size influences flow properties of particulate matters and that in the rheology of particulate materials flowability is affected by particulate size (‘753, Column 1, lines 46-62).  Applicant has not provided data suggesting that any alleged unexpected results would occur regardless of the particular size of the potato starch used.  Applicant only provides data for a very narrow range of potato starch sizes.
It is noted that a showing of any alleged unexpected results of the claimed range is not applicable to the current rejection under 35 USC 102(a)(1) to Stasiak et al. 2014 or to the current rejection under 35 USC 103(a) to Inagaki et al. in view of Huang et al. and Stasiak et al. 2014 since Stasiak et al. 2014 teaches a specific example of an angle of difference for potato starch that falls within the claimed angle of difference range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kijima et al. US 2009/0140205 discloses the difference angle being an angle obtained by subtracting the collapse angle from the angle of repose wherein the difference angle is 20 degrees or less (‘205, Paragraphs [0365]]-[0366]) wherein the difference angle is used as an index of flowability (‘205, Paragraph [0360]).
Baran Jr. et al. US 2008/0286362 discloses a foodstuff bulk powder phase having a desired degree of flowability having median particle size diameters of 1 micrometer to 100 micrometers (‘362, Paragraph [0042]) wherein the angle of difference is 19.9 degrees (‘362, Table 2, CE4).
Abegglen et al. US 2012/0301581 discloses compaction of coffee powder influencing the flow characteristics which depends on coffee ground particle size (‘581, Paragraph [0005]).
Pipkin et al. US 2007/0175472 discloses particle size distribution has an influence on powder flow and dispersion (‘472, Paragraph [0190]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792